MORROW, Presiding Judge.
The offense is the unlawful possession of equipment for the manufacture of intoxicating liquor; penalty assessed at confinement in the penitentiary for one year.
The indictment is regular and regularly presented. The facts heard in the trial court *1115are not brought forward for review. We find no bills of exception complaining of the ruling of the court. We have perceived no fault or irregularity in the procedure which would nullify the conviction or require discussion.
The judgment .is affirmed.